Title: To Thomas Jefferson from Benjamin Hawkins, 13 September 1806
From: Hawkins, Benjamin
To: Jefferson, Thomas


                        
                            Tookaubatche 13th Septr. 1806.
                        
                        I was duly honoured with your favour of the 11th July,
                            and having communicated to the postmaster General, the letters of Mr. Bloomfield the asst. for the post office in this
                            neighbourhood, I deemed it unnecessary to report to you, what I had written to him, and therefore delayed writing, until I
                            could give you correct information, after the meeting of the national council, which took place on the 4th and terminated today.
                        It is the opinion here that the ridge contemplated by
                            you is not a practicable one, but in past
                            [all] in between Koneouk and alabama. The sources of the Koneouk & five
                            large creeks one entering the Callapoosa, the other the alabama are from a high country, broken into knobs. Beyond these
                            creeks the ridge will be used in part. From Indian hunters and white people who say they are acquainted with the country
                            the best rout will be the one from the agency house five miles from
                            this place direct to F. Stoddert as reported by Mr. Briggs. I have
                            directed Mr. Bloomfield to begin on the 18th. with yr. Indian a man which
                            the chiefs have agreed to furnish, and to go on to Fort Stoddert to mark and open the [trail] as  straight as the ground will admit of to cut thro’ the swamps as he go’s; and to cut the logs, to measure road miles
                                marks as he returns. In the mean time the path
                                will be completed from this to the [lake]. I have uniformly been of opinion that settlers should find the road and not be a guide for it. The delays hitherto have been extremely disagreeable
                            to me, but were unavoidable. Our chiefs are yet divided, proud and jalous, full of intrigue and cannot unite in a Speaker.
                            The young man not yet reconciled to the sale of the  lands. The blaim has been
                            thrown on Mr. Cornills and myself. He has been alarmed by their
                            threats for his personal safety. I have had to rouse him up. I believe we
                            shall accomplish our object now: as the chiefs have ordered out a working party to accompany Mr. Bloomfield and make the
                            path.
                        The white people here are few in number, generally fugitives from Labour and not to be relied on in continued exertions, we have tried several, and they will not do until we
                            get regular stages. Our present riders from Carolina are half breeds, they are
                            faithful and I have directed such to be imployed in all things wherein they can be useful to us and this is necessary in
                            the present stage of this business to the security of the mail as
                            well as travellers. The chiefs seem determined to admit of no white settlers on the road. I have stated to them that if
                            they put down suitable characters, where necessary it would be all we should require, if
                                they did not,  whites would be sad or miserable and I am  one or the other as soon as the stages were marked out.
                        I am daily impressed by what I get from travellers with
                            the absolute necessity of bringing New Orleans  as near as possible to the seat of government, to be governed, until they were
                            taught the principles of Republicanism and to govern themselves accordingly. At present too many of our newly acquired
                            fellow citizens in that quarter appear to me to be monarchists.
                        I  by the chiefs of the nation, assembled in  councils in which I assisted
                            as  for a rape on an
                            indian woman  given for which caused her death. The master of
                            the negro a white man attended. After a fair trial and  was known in
                            this land He was condemed to die, and executed the same day. The order being given for his execution the warriors took him
                            to the river bank, the brothers of the deceased knocked him down with a stake, stabed him and threw his body into the river.
                        The same day two whitemen part of a banditte forming in this quarter to live by theft, charged with stealing
                            a valuable mare from a traveller were tried by our court here found guilty sentenced to pay for the mare stolen, the
                            expence of the witnesses who attended the trial and to receive twenty lashes each on their bare backs, which was carried
                            into effect publicly. I had two Indians sentenced to die for murdering two travellers some time past and am now trying to
                            get it carried into effect.—We have a few more examples to make on red white and black people in this way which will render travelling secure among us.
                        As the Creeks are an independent nation, I shall go on to dispence justice among white and black people
                            according to the authority vested in me by them as heretofore detailed and has been [cus]tomary for ten years. Notwithstanding the agency is divided by the Mississippi territory
                            and the state of Georgia untill I am otherwise directed by our government or that Congress can legislate on the subject.
                            
                  With the most  attachment I have the honor to be your friend and my dear Sir your obedt
                            Serv
                        
                            Benjamin Hawkins
                            
                        
                    